EXHIBIT 10.6

2016 US FOODS HOLDING CORP.

OMNIBUS INCENTIVE PLAN

1. Purpose. The purpose of the 2016 US Foods Holding Corp. Omnibus Incentive
Plan is to provide a means through which the Company and other members of the
Company Group may attract and retain key personnel and to provide a means
whereby directors, officers, employees, consultants, and advisors of the Company
and other members of the Company Group can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, including incentive
compensation measured by reference to the value of Common Stock, thereby
strengthening their commitment to the welfare of the Company Group and aligning
their interests with those of the Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “Absolute Share Limit” has the meaning given such term in Section 5(b) of
the Plan.

(b) “Adjustment Event” has the meaning given such term in Section 12(a) of the
Plan.

(c) “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with the Company. The term ‘“control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract, or otherwise.

(d) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award, Other Cash-Based Award, and
Performance Compensation Award granted under the Plan.

(e) “Award Agreement” means the document or documents by which each Award (other
than an Other Cash-Based Award) is evidenced, which may be in written or
electronic form.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means, as to any Participant, unless the applicable Award Agreement
states otherwise, (i) “Cause”, as defined in any employment, severance or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination, or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Cause” contained
therein), the Participant’s (A) willful neglect in the performance of the
Participant’s duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties; (B) engagement in conduct in connection with the
Participant’s employment or service with the Service Recipient, which results,
or could reasonably be expected to result in, material harm to the business or
reputation of the Company or any other member of the



--------------------------------------------------------------------------------

Company Group; (C) conviction of, or plea of guilty or no contest to, (I) any
felony; or (II) any other crime that results, or could reasonably be expected to
result in, material harm to the business or reputation of the Company or any
other member of the Company Group; (D) material violation of the written
policies of the Service Recipient, including but not limited to those relating
to sexual harassment or the disclosure or misuse of confidential information, or
those set forth in the manuals or statements of policy of the Service Recipient;
(E) fraud or misappropriation, embezzlement or misuse of funds or property
belonging to the Company or any other member of the Company Group; or (F) act of
personal dishonesty that involves personal profit in connection with the
Participant’s employment or service to the Service Recipient.

(h) “Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination, or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock or (B)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this Plan, the following acquisitions shall not
constitute a Change in Control: (I) any acquisition by the Company or any
Affiliate; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; or (III) in respect of an Award held
by a particular Participant, any acquisition by the Participant or any group of
Persons (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant);

(ii) during any period of twelve (12) months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14 A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or

 

2



--------------------------------------------------------------------------------

(iii) the sale, transfer, or other disposition of all or substantially all of
the assets of the Company to any Person that is not an Affiliate of the Company.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section,
regulations, or guidance.

(j) “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.

(k) “Common Stock” means the common stock of the Company, par value $0.01 per
share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).

(l) “Company” means US Foods Holding Corp., a Delaware corporation, and any
successor thereto.

(m) “Company Group” means, collectively, the Company and any of its
Subsidiaries.

(n) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(o) “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.

(p) “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause; (iii)
the breach of any noncompetition, nonsolicitation or other agreement containing
restrictive covenants, with any member of the Company Group; or (iv) fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion.

(q) “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability”, as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Disability”
contained therein), a condition entitling the Participant to receive benefits
under a long-term disability plan of the Company Group in which such Participant
is eligible to participate, or, in the absence of such a plan, the complete and
permanent inability by reason of illness or accident to perform the duties of
the occupation at which a Participant was employed or served when such
disability commenced. Any determination of whether Disability exists shall be
made by the Company (or designee) in its sole and absolute discretion.

 

3



--------------------------------------------------------------------------------

(r) “Effective Date” means May 25, 2016.

(s) “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above, has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan or receive an Award pursuant
to the Plan.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.

(u) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(v) “Fair Market Value” means, on a given date, if (i) the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported; or (iii) the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Board or the Committee in good faith to be the fair market value of the Common
Stock; provided, however, as to any Awards granted on or with a Date of Grant of
the date of the pricing of the Company’s initial public offering, “Fair Market
Value” shall be equal to the per share price at which the Common Stock is
offered to the public in connection with such initial public offering.

(w) “GAAP” has the meaning given such term in Section 7(d) of the Plan.

(x) “Immediate Family Members” has the meaning given such term in Section 14(b)
of the Plan.

 

4



--------------------------------------------------------------------------------

(y) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(z) “Indemnifiable Person” has the meaning given such term in Section 4(e) of
the Plan.

(aa) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(bb) “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(cc) “Non-Employee Director” means a member of the Board who is not an employee
of any member of the Company Group.

(dd) “Option” means an Award granted under Section 7 of the Plan.

(ee) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

(ff) “Other Cash-Based Award” means an Award granted under Section 10 of the
Plan that is payable without reference to the value of Common Stock.

(gg) “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, or Performance
Compensation Award that is granted under Section 10 of the Plan and is (i)
payable by delivery of Common Stock and/or (ii) measured by reference to the
value of Common Stock.

(hh) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(ii) ‘‘Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(jj) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(kk) “Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

 

5



--------------------------------------------------------------------------------

(ll) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

(mm) “Performance Period” means the one or more periods of time of not less than
12 months, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

(nn) “Permitted Transferee” has the meaning given such term in Section 14(b) of
the Plan.

(oo) “Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(pp) “Plan” means this 2016 US Foods Holding Corp. Omnibus Incentive Plan, as it
may be amended and restated from time to time.

(qq) “Qualifying Director” means a person who is (i) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule l6b-3 under the Exchange Act, and (ii) with respect to actions
intended to obtain the exception for performance-based compensation under
Section 162(m) of the Code, an “outside director” within the meaning of Section
162(m) of the Code.

(rr) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(ss) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(tt) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities, or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(uu) “SAR Period” has the meaning given such term in Section 8(c) of the Plan.

(vv) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations, or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations, or guidance.

 

6



--------------------------------------------------------------------------------

(ww) “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.

(xx) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(yy) “Strike Price” has the meaning given such term in Section 8(b) of the Plan.

(zz) “Subsidiary” means, with respect to any specified Person:

(i) any corporation, association, or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and

(ii) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(aaa) “Substitute Award” has the meaning given such term in Section 5(e) of the
Plan.

(bbb) “Sub-Plans” means any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

(ccc) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient.

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder,

 

7



--------------------------------------------------------------------------------

shall be the tenth anniversary of the Effective Date; provided, however, that
such expiration shall not affect Awards then outstanding, and the terms and
conditions of the Plan shall continue to apply to such Awards.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time such member takes any action with respect to an Award under the Plan that
is intended to qualify for the exemptions provided by Rule 16b-3 promulgated
under the Exchange Act or to qualify as performance-based compensation under
Section 162(m) of the Code, as applicable, be a Qualifying Director. However,
the fact that a Committee member shall fail to qualify as a Qualifying Director
shall not invalidate any Award granted by the Committee that is otherwise
validly granted under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to; (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant: (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in, or exercised for, cash, shares of Common
Stock, other securities, other Awards, or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances the delivery of cash, shares of
Common Stock, other securities, other Awards, or other property and other
amounts payable with respect to an Award shall be deferred either automatically
or at the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in, and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) adopt Sub-Plans; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. All such rules,
regulations, determinations and interpretations shall be binding and conclusive
upon the Company, the Company Group, its stockholders, all Participants, and all
employees, and upon their respective legal representatives, beneficiaries,
successors and assigns, and upon all other persons claiming under or through any
of them. The terms of any plan or guideline adopted by the Committee and
applicable to an Award shall be deemed incorporated in and part of the related
Award Agreement. The Committee may provide for the use of electronic, internet
or other non-paper Award Agreements, and the use of electronic, internet or
other non-paper means for the Participant’s acceptance of, or actions under, an
Award Agreement

 

8



--------------------------------------------------------------------------------

unless otherwise expressly specified herein. The Committee may appoint
accountants, actuaries, counsel, advisors and other persons that it deems
necessary or desirable in connection with the administration of the Plan. In the
event of any inconsistency or conflict between the terms of the Plan and an
Award Agreement, the terms of the Plan shall govern

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of the Company or any Subsidiary, the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of, or which is allocated to, the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
Non-Employee Directors. Notwithstanding the foregoing in this Section 4(c), it
is intended that any action under the Plan intended to qualify for an exemption
provided by Rule 16b-3 promulgated under the Exchange Act, and/or the exception
under Section 162(m) of the Code related to persons who are subject to Section
16 of the Exchange Act and/or who are, or who are reasonably expected to be,
“covered employees” for purposes of Section 162(m) of the Code, will be taken
only by the Board or by a committee or subcommittee of two or more Qualifying
Directors. However, the fact that any member of such committee or subcommittee
shall fail to qualify as a Qualifying Director shall not invalidate any action
that is otherwise valid under the Plan.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award or any Award Agreement shall be within the sole discretion
of the Committee, may be made at any time, and shall be final, conclusive, and
binding upon all Persons, including, without limitation, the Company, any other
member of the Company Group, any Participant, any holder or beneficiary of any
Award, and any stockholder of the Company.

(e) No member of the Board or the Committee or any employee or agent of the
Company or any Subsidiary (each such person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit, or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made with respect to the Plan or any
Award hereunder and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s prior written approval, in settlement
thereof, or paid by such

 

9



--------------------------------------------------------------------------------

Indemnifiable Person in satisfaction of any judgment in any such action, suit,
or proceeding against such Indemnifiable Person, and the Company shall advance
to such Indemnifiable Person any such expenses promptly upon written request
(which request shall include an undertaking by the Indemnifiable Person to repay
the amount of such advance if it shall ultimately be determined, as provided
below, that the Indemnifiable Person is not entitled to be indemnified);
provided, that the Company shall have the right, at its own expense, to assume
and defend any such action, suit, or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts,
omissions, or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s or any Subsidiary’s organizational
documents. The foregoing right of indemnification shall not be exclusive of or
otherwise supersede any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s or any Subsidiary’s
organizational documents, as a matter of law, under an individual
indemnification agreement or contract, or otherwise, or any other power that the
Company may have to indemnify such Indemnifiable Persons or hold such
Indemnifiable Persons harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted. In
any such case, the Board shall have all the authority granted to the Committee
under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Awards to one or more Eligible
Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, no more than 9,000,000 shares of Common
Stock (the “Absolute Share Limit”) shall be available for Awards under the Plan;
(ii) subject to Section 12 of the Plan, grants of Options or SARs under the Plan
in respect of no more than 9,000,000 shares of Common Stock may be made to any
individual Participant during any single fiscal year of the Company (for this
purpose, if a SAR is granted in tandem with an Option (such that the SAR expires
with respect to the number of shares of Common Stock for which the Option is
exercised), only the shares underlying the Option shall count against this
limitation); (iii) subject to Section 12 of the Plan, no more than the number of
shares of Common Stock equal to the Absolute Share Limit may be issued in the
aggregate pursuant to the exercise of Incentive Stock Options granted under the
Plan; (iv) subject to Section 12 of the Plan, no more than 9,000,000 shares of
Common Stock may be issued in respect of Performance Compensation Awards

 

10



--------------------------------------------------------------------------------

denominated in shares of Common Stock granted pursuant to Section 11 of the Plan
to any individual Participant for a single fiscal year during a Performance
Period (or with respect to each single fiscal year in the event a Performance
Period extends beyond a single fiscal year), or in the event such
share-denominated Performance Compensation Award is paid in cash, other
securities, other Awards, or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; (v) the maximum number of shares of Common Stock
subject to Awards granted during a single fiscal year to any Non-Employee
Director, taken together with any cash fees paid to such Non-Employee Director
during the fiscal year, shall not exceed $4,500,000 in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes); and (vi) the maximum amount that can be paid
to any individual Participant for a single fiscal year during a Performance
Period (or with respect to each single fiscal year in the event a Performance
Period extends beyond a single fiscal year) pursuant to a Performance
Compensation Award denominated in cash (described in Section 11 (a) of the Plan)
shall be $9,000,000.

(c) Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, terminated, settled in cash, or otherwise is
settled without delivery to the Participant of the full number of shares of
Common Stock to which the Award related, the undelivered shares will again be
available for grant. Shares of Common Stock withheld in payment of the Exercise
Price, or taxes relating to an Award, and shares equal to the number of shares
surrendered in payment of any Exercise Price, or taxes relating to an Award,
shall be deemed to constitute shares not issued to the Participant and shall be
deemed to again be available for Awards under the Plan; provided, however, that
such shares shall not become available for issuance hereunder if either: (i) the
applicable shares are withheld or surrendered following the termination of the
Plan; or (ii) at the time the applicable shares are withheld or surrendered, it
would constitute a material revision of the Plan subject to stockholder approval
under any then-applicable rules of the national securities exchange on which the
Common Stock is listed.

(d) Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit; provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to quality as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

 

11



--------------------------------------------------------------------------------

6. Eligibility. Participation in the Plan shall be limited to Eligible Persons.

7. Options.

(a) General. Each Option granted under the Plan shall be evidenced by an Award
Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this Section
7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of Section
422(b)(l) of the Code, provided that any Option intended to be an Incentive
Stock Option shall not fail to be effective solely on account of a failure to
obtain such approval, but rather such Option shall be treated as a Nonqualified
Stock Option unless and until such approval is obtained. In the case of an
Incentive Stock Option, the terms and conditions of such grant shall be subject
to, and comply with, such rules as may be prescribed by Section 422 of the Code.
If for any reason an Option intended to be an Incentive Stock Option (or any
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.

(c) Vesting and Expiration; Termination.

(i) Options shall vest and become exercisable in such manner and on such date or
dates or upon such event or events as determined by the Committee; provided,
however, that notwithstanding any such vesting dates or events, the Committee
may in its sole discretion accelerate the vesting of any Options at any time and
for any reason. Options shall expire upon a date determined by the Committee,
not to exceed ten (10) years from the Date of Grant (the “Option

 

12



--------------------------------------------------------------------------------

Period”); provided, that if the Option Period (other than in the case of an
Incentive Stock Option) would expire at a time when trading in the shares of
Common Stock is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), then the Option Period shall be
automatically extended until the 30th day following the expiration of such
prohibition. Notwithstanding the foregoing, in no event shall the Option Period
exceed five (5) years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of any member of the
Company Group.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of: (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding Options granted to such Participant shall
immediately terminate and expire; (B) a Participant’s Termination due to death
or Disability, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for one year thereafter (but in no event beyond the
expiration of the Option Period); and (C) a Participant’s Termination for any
other reason, each outstanding unvested Option granted to such Participant shall
immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the Option Period).

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local, and non- U.S.
income, employment, and any other applicable taxes required to be withheld.
Options which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic instructions to the
extent provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent, and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit in its sole
discretion, including, without limitation: (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) if there
is a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to

 

13



--------------------------------------------------------------------------------

deliver promptly to the Company an amount equal to the Exercise Price; or (C) a
“net exercise” procedure effected by withholding the minimum number of shares of
Common Stock otherwise issuable in respect of an Option that is needed to pay
the Exercise Price and any Federal, state, local, and non-U.S. income,
employment, and any other applicable taxes required to be withheld. Any
fractional shares of Common Stock shall be settled in cash. Any fractional
shares of Common Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (i) the date that is two years after the Date of Grant of the Incentive Stock
Option or (ii) the date that is one year after the date of exercise of the
Incentive Stock Option. The Company may, if determined by the Committee and in
accordance with procedures established by the Committee, retain possession, as
agent for the applicable Participant, of any Common Stock acquired pursuant to
the exercise of an Incentive Stock Option until the end of the period described
in the preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Common Stock.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8. Stock Appreciation Rights.

(a) General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

 

14



--------------------------------------------------------------------------------

(c) Vesting and Expiration; Termination.

(i) A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable in such manner and on such date or dates or upon such event
or events as determined by the Committee; provided, however, that
notwithstanding any such vesting dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any SAR at any time and for any reason.
SARs shall expire upon a date determined by the Committee, not to exceed ten
(10) years from the Date of Grant (the “SAR Period”); provided, that if the SAR
Period would expire at a time when trading in the shares of Common Stock is
prohibited by the Company’s insider trading policy (or Company-imposed “blackout
period”), then the SAR Period shall be automatically extended until the 30th day
following the expiration of such prohibition.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of: (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding SARs granted to such Participant shall
immediately terminate and expire; (B) a Participant’s Termination due to death
or Disability, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for one (1) year thereafter (but in no event beyond the expiration
of the SAR Period); and (C) a Participant’s Termination for any other reason,
each outstanding unvested SAR granted to such Participant shall immediately
terminate and expire, and each outstanding vested SAR shall remain exercisable
for ninety (90) days thereafter (but in no event beyond the expiration of the
SAR Period).

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one (1)
share of Common Stock on the exercise date over the Strike Price, less an amount
equal to any Federal, state, local, and non-U.S. income, employment, and any
other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.

9. Restricted Stock and Restricted Stock Units.

(a) General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock Unit
so granted shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.

 

15



--------------------------------------------------------------------------------

(b) Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 14(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a stockholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided, that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than, or in addition to, the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within fifteen (15) days
following the date on which the restrictions on such Restricted Stock lapse (and
the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate). To the
extent shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company. A
Participant shall have no rights or privileges as a stockholder as to Restricted
Stock Units.

(c) Vesting; Termination.

(i) Restricted Stock and Restricted Stock Units shall vest, and any applicable
Restricted Period shall lapse, in such manner and on such date or dates or upon
such event or events as determined by the Committee; provided, however, that,
notwithstanding any such dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any Restricted Stock or Restricted Stock
Unit or the lapsing of any applicable Restricted Period at any time and for any
reason.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of a Participant’s Termination for any reason prior
to the time that such Participant’s Restricted Stock or Restricted Stock Units,
as applicable, have vested, (A) all vesting with respect to such Participant’s
Restricted Stock or Restricted Stock Units, as applicable, shall cease and (B)

 

16



--------------------------------------------------------------------------------

unvested shares of Restricted Stock and unvested Restricted Stock Units, as
applicable, shall be forfeited to the Company by the Participant for no
consideration as of the date of such Termination.

(d) Issuance of Restricted Stock and Settlement of Restricted Stock Units.

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, in the solo discretion of the Committee, in shares of
Common Stock having a Fair Market Value (on the date of distribution) equal to
the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

(ii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) share of Common Stock
(or other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units. To the extent provided in an Award
Agreement, the holder of outstanding Restricted Stock Units shall be entitled to
be credited with dividend equivalent payments (upon the payment by the Company
of dividends on shares of Common Stock) either in cash or, in the sole
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends (and interest may, in the sole
discretion of the Committee, be credited on the amount of cash dividend
equivalents at a rate and subject to such terms as determined by the Committee),
which accumulated dividend equivalents (and interest thereon, if applicable)
shall be payable at the same time as the underlying Restricted Stock Units are
settled

 

17



--------------------------------------------------------------------------------

following the date on which the Restricted Period lapses with respect to such
Restricted Stock Units, and, if such Restricted Stock Units are forfeited, the
Participant shall have no right to such dividend equivalent payments (or
interest thereon, if applicable).

(e) Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE 2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN US FOODS HOLDING CORP. AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF US FOODS HOLDING CORP.

10. Other Equity-Based Awards and Other Cash-Based Awards. The Committee may
grant Other Equity-Based Awards and Other Cash-Based Awards under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts and
dependent on such conditions as the Committee shall from time to time in its
sole discretion determine. Each Other Equity-Based Award granted under the Plan
shall be evidenced by an Award Agreement and each Other Cash-Based Award granted
under the Plan shall be evidenced in such form as the Committee may determine
from time to time. Each Other Equity-Based Award or Other Cash-Based Award, as
applicable, so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement or other form
evidencing such Award, including, without limitation, those set forth in Section
14(c) of the Plan.

11. Performance Compensation Awards.

(a) General. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. Notwithstanding anything in the Plan to the contrary, if the Company
determines that a Participant who has been granted an Award designated as a
Performance Compensation Award is not (or is no longer) a “covered employee”
(within the meaning of Section 162(m) of the Code), the terms and conditions of”
such Award may be modified without regard to any restrictions or limitations set
forth in this Section 11 (but subject otherwise to the provisions of Section 13
of the Plan).

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula(e).
Within the first ninety (90) days of a

 

18



--------------------------------------------------------------------------------

Performance Period (or, within any other maximum period allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more members of the Company
Group, divisions or operational and/or business units, product lines, brands,
business segments, administrative departments, or any combination of the
foregoing) and shall be limited to the following, which may be determined in
accordance with GAAP or on a non-GAAP basis: (i) net earnings, net income
(before or after taxes), or consolidated net income; (ii) basic or diluted
earnings per share (before or after taxes); (iii) net revenue or net revenue
growth; (iv) gross revenue or gross revenue growth, gross profit or gross profit
growth; (v) net operating profit (before or after taxes); (vi) return measures
(including, but not limited to, return on investment, assets, capital, employed
capital, invested capital, equity, or sales); (vii) cash flow measures
(including, but not limited to, operating cash flow, free cash flow, or cash
flow return on capital), which may but are not required to be measured on a per
share basis; (viii) actual or adjusted earnings before or after interest, taxes,
depreciation, and/or amortization (including EBIT and EBITDA); (ix) gross or net
operating margins; (x) productivity ratios; (xi) share price (including, but not
limited to, growth measures and total stockholder return); (xii) expense targets
or cost reduction goals, general and administrative expense savings; (xiii)
operating efficiency; (xiv) objective measures of customer/client satisfaction:
(xv) working capital targets; (xvi) measures of economic value added or other
‘value creation’ metrics; (xvii) enterprise value; (xviii) sales; (xix)
stockholder return; (xx) customer/client retention; (xxi) competitive market
metrics; (xxii) employee retention; (xxiii) objective measures of personal
targets, goals, or completion of projects (including, but not limited to,
succession and hiring projects, completion of specific acquisitions,
dispositions, reorganizations, or other corporate transactions or
capital-raising transactions, expansions of specific business operations, and
meeting divisional or project budgets); (xxiv) comparisons of continuing
operations to other operations; (xxv) market share; (xxvi) cost of capital, debt
leverage year-end cash position or book value; (xxvii) strategic objectives;
(xxviii) debt reduction; or (xxix) any combination of the foregoing. Any one or
more of the Performance Criteria may be stated as a percentage of another
Performance Criteria, or used on an absolute or relative basis to measure the
performance of the Company and/or one or more members of the Company Group as a
whole or any divisions or operational and/or business units, product lines,
brands, business segments, or administrative departments of the Company and/or
one or more members of the Company Group or any combination thereof; as the
Committee may deem appropriate, or any of the above Performance Criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices. The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the

 

19



--------------------------------------------------------------------------------

Committee shall, within the first ninety (90) days of a Performance Period (or,
within any other maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, specify adjustments or modifications to be made to
the calculation of a Performance Goal for such Performance Period, based on and
in order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs; (v)
acquisitions or divestitures; (vi) any other specific, unusual, or nonrecurring
events, or objectively determinable category thereof; (vii) foreign exchange
gains and losses; (viii) discontinued operations and nonrecurring charges; and
(ix) a change in the Company’s fiscal year.

(e) Payment of Performance Compensation Awards.

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii) Limitation. Unless otherwise provided in the applicable Award Agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

 

20



--------------------------------------------------------------------------------

(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion. Unless otherwise provided in the
applicable Award Agreement, the Committee shall not have the discretion to: (A)
grant or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

(f) Timing of Award Payments. Unless otherwise provided in the applicable Award
Agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11. Any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date. Any Performance Compensation Award that is deferred and is otherwise
payable in shares of Common Stock shall be credited (during the period between
the date as of” which the Award is deferred and the payment date) with dividend
equivalents (in a manner consistent with the methodology set forth in the last
sentence of Section 9(d)(ii) of the Plan).

12. Changes in Capital Structure and Similar Events. Notwithstanding any other
provision in this Plan to the contrary, the following provisions shall apply to
all Awards granted hereunder (other than Other Cash-Based Awards):

(a) General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase, or exchange of shares of Common Stock or
other securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control), or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations, or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or

 

21



--------------------------------------------------------------------------------

adjustment, if any, as it deems equitable, to any or all of (A) the Absolute
Share Limit, or any other limit applicable under the Plan with respect to the
number of Awards which may be granted hereunder, (B) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) which may be issued in respect of Awards or with
respect to which Awards may be granted under the Plan or any Sub-Plan, and (C)
the terms of any outstanding Award, including, without limitation, (I) the
number of shares of Common Stock or other securities of the Company (or number
and kind of other securities or other property) subject to outstanding Awards or
to which outstanding Awards relate, (II) the Exercise Price or Strike Price with
respect to any Award, or (III) any applicable performance measures (including,
without limitation, Performance Criteria and Performance Goals); provided, that
in the case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring. Any adjustment under this Section 12 shall be conclusive and
binding for all purposes.

(b) Adjustment Events. Without limiting the foregoing, except as may otherwise
be provided in an Award Agreement, in connection with any Adjustment Event, the
Committee may, in its sole discretion, provide for any one or more of the
following:

(i) substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the exercisability of, lapse of restrictions on, or termination
of, Awards, or a period of time (which shall not be required to be more than ten
(10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate
upon the occurrence of such event); and

(ii) subject to any limitations or reductions as may be necessary to comply with
Section 409A of the Code, cancellation of any one or more outstanding Awards and
payment to the holders of such Awards that are vested as of such cancellation
(including, without limitation, any Awards that would vest as a result of the
occurrence of such event but for such cancellation or for which vesting is
accelerated by the Committee in connection with such event), the value of such
Awards, if any, as determined by the Committee (which value, if applicable, may
be based upon the price per share of Common Stock received or to be received by
other stockholders of the Company in such event), including, without limitation,
in the case of an outstanding Option or SAR, a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR (it being
understood that, in such event, any Option or SAR having a per share Exercise
Price or Strike Price equal to, or in excess of, the Fair Market Value of a
share of Common Stock subject thereto may be canceled and terminated without any
payment or consideration therefor), or, in the case of Restricted Stock,
Restricted Stock Units, or Other Equity-Based Awards that are not vested as of
such cancellation, a cash payment or equity subject to deferred

 

22



--------------------------------------------------------------------------------

vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards prior to
cancellation, or the underlying shares in respect thereof.

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).

(c) Other Requirements. Prior to any payment or adjustment contemplated under
this Section 12, the Committee may require a Participant to

(i) represent and warrant as to the unencumbered title to the Participant’s
Awards, (ii) bear such Participant’s pro rata share of any post-closing
indemnity obligations, and be subject to the same post-closing purchase price
adjustments, escrow terms, offset rights, holdback terms, and similar conditions
as the other holders of Common Stock, subject to any limitations or reductions
as may be necessary to comply with Section 409A of the Code, and (iii) deliver
customary transfer documentation as reasonably determined by the Committee.

13. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuance, or termination
shall be made without stockholder approval if: (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards; (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 12 of
the Plan) or (iii) it would materially modify the requirements for participation
in the Plan; provided, further, that any such amendment, alteration, suspension,
discontinuance, or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder, or beneficiary. Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 13(b) of the Plan without
stockholder approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel, or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively (including after a Participant’s Termination); provided, that,
other than pursuant to Section 12, any such waiver, amendment, alteration,
suspension,

 

23



--------------------------------------------------------------------------------

discontinuance, cancellation, or termination that would materially and adversely
affect the rights of any Participant with respect to any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant; provided, further, that without stockholder approval,
except as otherwise permitted under Section 12 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR; (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR (with a lower Exercise Price or Strike
Price, as the case may be) or other Award or cash payment that is greater than
the intrinsic value (if any) of the cancelled Option or SAR; and (iii) the
Committee may not take any other action which is considered a “repricing” for
purposes of the stockholder approval rules of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or quoted.

14. General.

(a) Award Agreements. Each Award (other than an Other Cash-Based Award) under
the Plan shall be evidenced by an Award Agreement, which shall be delivered to
the Participant to whom such Award was granted and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, without
limitation, the effect on such Award of the death, Disability, or Termination of
a Participant, or of such other events as may be determined by the Committee.
For purposes of the Plan, an Award Agreement may be in any such form (written or
electronic) as determined by the Committee (including, without limitation, a
Board or Committee resolution, an employment agreement, a notice, a certificate,
or a letter) evidencing the Award. The Committee need not require an Award
Agreement to be signed by the Participant or a duly authorized representative of
the Company.

(b) Nontransferability.

(i) Each Award shall be exercisable only by such Participant to whom such Award
was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer, or encumbrance shall be void and
unenforceable against the Company or any other member of the Company Group;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer, or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the

 

24



--------------------------------------------------------------------------------

Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or stockholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C), and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.

(c) Dividends and Dividend Equivalents. The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards, or other property, on a current
or deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award, or reinvestment in additional shares of Common Stock,
Restricted Stock, or other Awards; provided, that no dividends, dividend
equivalents, or other similar payments shall be payable in respect of
outstanding (i) Options or SARs or (ii) unearned Performance Compensation Awards
or other unearned Awards subject to performance conditions (other than, or in
addition to, the passage of time) (although dividends, dividend equivalents, or
other similar payments may be accumulated in respect of unearned Awards and paid
within fifteen (15) days after such Awards are earned and become payable or
distributable).

 

25



--------------------------------------------------------------------------------

(d) Tax Withholding.

(i) A Participant shall be required to pay to the Service Recipient or any other
member of the Company Group, and the Service Recipient or any other member of
the Company Group shall have the right and is hereby authorized to withhold,
from any cash, shares of Common Stock, other securities, or other property
issuable or deliverable under any Award or from any compensation or other
amounts owing to a Participant, the amount (in cash, shares of Common Stock,
other securities, or other property) of any required withholding or any other
applicable taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding or any other applicable taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may (but
is not obligated to), in its sole discretion, permit a Participant to satisfy,
in whole or in part, the foregoing withholding liability by (A) the delivery of
shares of Common Stock (which are not subject to any pledge or other security
interest) that have been held by the Participant for at least six months (or
such other period as established from time to time by the Committee in order to
avoid adverse accounting treatment applying GAAP) having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the exercise or settlement of the Award a number of shares with a Fair Market
Value equal to such withholding liability, provided that with respect to shares
withheld pursuant to clause (B), the number of such shares may not have a Fair
Market Value greater than the minimum required statutory withholding liability
unless determined by the Committee not to result in adverse accounting
consequences.

(e) Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.

(f) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or any other member of the Company Group, or other Person, shall
have any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are

 

26



--------------------------------------------------------------------------------

similarly situated. Neither the Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ or
service of the Company or any other member of the Company Group, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any other member of the Company Group may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award Agreement. By accepting an
Award under the Plan, a Participant shall thereby be deemed to have waived any
claim to continued exercise or vesting of an Award or to damages or severance
entitlement related to non-continuation of the Award beyond the period provided
under the Plan or any Award Agreement, except to the extent of any provision to
the contrary in any written employment contract or other agreement between the
Company and/or any member of the Company Group and the Participant, whether any
such agreement is executed before, on, or after the Date of Grant.

(g) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may, in its sole discretion, amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant or any
member of the Company Group.

(h) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death. A Participant may, from
time to time, revoke or change the Participant’s beneficiary designation without
the consent of any prior beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be the Participant’s spouse or. if the
Participant is unmarried at the time of death, the Participant’s estate.

(i) Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event: (i)
neither a temporary absence from employment or service due to illness, vacation,
or leave of absence (including, without limitation, a call to active duty for
military service through a Reserve or National Guard unit) nor a transfer from
employment or service with one Service Recipient to employment or service with
another Service Recipient (or vice-versa) shall be considered a Termination; and
(ii) if a Participant undergoes a Termination, but such Participant continues to
provide services to the Company Group in a non-employee capacity, such change in
status shall not be considered a Termination for purposes of the Plan. Further,
unless otherwise determined by the Committee, in the event that any Service
Recipient ceases to be a member of the Company Group (by

 

27



--------------------------------------------------------------------------------

reason of sale, divestiture, spin-off, or other similar transaction), unless a
Participant’s employment or service is transferred to another entity that would
constitute a Service Recipient immediately following such transaction, such
Participant shall be deemed to have suffered a Termination hereunder as of the
date of the consummation of such transaction.

(j) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no Person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.

(k) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption there from and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of the Company or any other member of the Company Group issued
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the Federal securities laws, the rules, regulations, and other
requirements of the Securities and Exchange Commission and any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted, and any other applicable Federal, state, local, or
non-U.S. laws, rules, regulations, and other requirements, and, without limiting
the generality of Section 9 of the Plan, the Committee may cause a legend or
legends to be put on certificates representing shares of Common Stock or other
securities of the Company or any other member of the Company Group issued under
the Plan to make appropriate reference to such restrictions or may cause such
Common Stock or other securities of the Company or any other member of the
Company Group issued under the Plan in book-entry form to be held subject to the
Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that the Committee, in its sole discretion, deems
necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

28



--------------------------------------------------------------------------------

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company, and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable, or inadvisable. If the Committee determines to cancel
all or any portion of an Award in accordance with the foregoing, the Company
shall, subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, (A) pay to the Participant an amount equal to the
excess of (I) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
issued, as applicable), over (II) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of issuance of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards,
provide the Participant with a cash payment or equity subject to deferred
vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards, or the
underlying shares in respect thereof.

(l) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(m) Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

 

29



--------------------------------------------------------------------------------

(n) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(o) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any other member of the Company Group, on
the one hand, and a Participant or other Person, on the other hand. No provision
of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be obligated to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other service providers under general law.

(p) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company or any other member of the Company Group and/or any other information
furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself or herself.

(q) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance, or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(r) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER

 

30



--------------------------------------------------------------------------------

(s) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, Person, or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(t) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation, or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(u) Section 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan either comply with or are exempt from Section
409A of the Code, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or in respect of such Participant in connection with the Plan (including any
taxes and penalties under Section 409A of the Code), and neither the Service
Recipient nor any other member of the Company Group shall have any obligation to
indemnify or otherwise hold such Participant (or any beneficiary) harmless from
any or all of such taxes or penalties. With respect to any Award that is
considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. For purposes of Section 409A of the Code, each of the payments that
may be made in respect of any Award granted under the Plan is designated as a
separate payment.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six months after the
date of such Participant’s “separation from service” or, if earlier, the date of
the Participant’s death. Following any applicable six month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to

 

31



--------------------------------------------------------------------------------

Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code or (B) a Disability, no such acceleration shall be permitted unless the
Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code.

(v) Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture, or recoupment to the extent necessary to comply with (A) any
clawback, forfeiture, or other similar policy adopted by the Board or Committee
and as in effect from time to time, and (B) applicable law. Further, to the
extent that the Participant receives any amount in excess of the amount that the
Participant should otherwise have received under the terms of the Award for any
reason (including, without limitation, by reason of a financial restatement,
mistake in calculations, or other administrative error), the Participant shall
be required to repay any such excess amount to the Company.

(w) Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:

(i) cancellation of any or all of such Participant’s outstanding Awards; or

(ii) forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and repayment of any such gain promptly to the Company.

(x) Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile, or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.

(y) Furnishing Information. A Participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary when
eligibility or entitlement to any compensation or benefit based on any matter
relating to the Disability of the Participant is at issue.

 

32



--------------------------------------------------------------------------------

(z) No Obligation to Exercise Awards; No Right to Notice of Expiration Date. The
grant of an Award of an Option or Stock Appreciation Right will impose no
obligation upon the Participant to exercise the Award. The Company, its
Subsidiaries and the Committee have no obligation to inform a Participant of the
date on which any Award lapses except in the Award Agreement.

(aa) No Constraint on Corporate Action. Nothing in this Plan shall be construed
(a) to limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets or (b) to limit the right or
power of the Company, or any Subsidiary to take any action which such entity
deems to be necessary or appropriate.

(bb) Expenses; Titles and Headings. The expenses of administering the Plan shall
be borne by the Company Group. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

33



--------------------------------------------------------------------------------

OPTION GRANT NOTICE

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

(Time-Based Vesting Non-Qualified Stock Option Award)

US Foods Holding Corp. (the “Company”), pursuant to the 2016 US Foods Holding
Corp. Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Options (each Option representing the right to
purchase one share of Common Stock) set forth below, at an Exercise Price per
share as set forth below. The Options are subject to all of the terms and
conditions as set forth herein, in the Option Agreement (attached hereto or
previously provided to the Participant in connection with a prior grant), and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Grant Date]
Vesting Commencement Date:    [Insert Vesting Commencement Date] Number of
Options:    [Insert Number of Options] Exercise Price:    [Insert Exercise
Price] Option Period Expiration Date:    [Insert Expiration Date] Type of
Option:    Non-qualified Stock Option Vesting Schedule:    Provided that the
Participant has not undergone a Termination at the time of each applicable
vesting date (or event):   

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the first
(1st) anniversary of the Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the second
(2nd) anniversary of the Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the third
(3rd) anniversary of the Vesting Commencement Date; and

 

•    The remaining unvested Options will vest and become exercisable on the
fourth (4th) anniversary of the Vesting Commencement Date;

 

provided, however, that the Options shall fully vest and become exercisable in
the following circumstances:

 

(i)     immediately prior to a Change in Control if the Options would not
otherwise be continued, converted, assumed, or replaced by the Company, a member
of the Company Group or a successor entity thereto, or such other treatment as
determined by the Committee; or



--------------------------------------------------------------------------------

  

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the eighteen
(18)-month period immediately following a Change in Control in which the Options
are continued, converted, assumed, or replaced by the Company, a member of the
Company Group or a successor entity thereto.

*    *    *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.

 

US FOODS HOLDING CORP.    PARTICIPANT1

 

  

 

By:    Title:   

 

1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.



--------------------------------------------------------------------------------

OPTION AGREEMENT

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the 2016 US Foods Holding Corp.
Omnibus Incentive Plan (the “Plan”), US Foods Holding Corp. (the “Company”) and
the Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice. The Company may make one or more additional grants of
Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided
therein. The Company reserves all rights with respect to the granting of
additional Options hereunder and makes no implied promise to grant additional
Options.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Options shall vest as provided in the Grant Notice.

3. Exercise of Options Following Termination. The provisions of Section 7(c)(ii)
of the Plan are incorporated herein by reference and made a part hereof.

4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (a) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company Secretary; or (b) to a third-party plan administrator
as may be arranged for by the Company or the Committee from time to time for
purposes of the administration of outstanding Options under the Plan, in the
case of either (a) or (b), as communicated to the Participant by the Company
from time to time. Payment of the aggregate Exercise Price may be made using any
of the methods described in Section 7(d)(i) or (ii) of the Plan; provided, that
the Participant shall obtain written consent from the Committee prior to the use
of the method described in Section 7(d)(ii)(A) of the Plan.

5. Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.

6. Company; Participant; Good Reason.

(a) The term “Company” as used in this Option Agreement with reference to
employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Option
Agreement under circumstances where the provision should logically be construed
to apply to the



--------------------------------------------------------------------------------

executors, the administrators, or the person or persons to whom the Options may
be transferred by will or by the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.

(c) The term “Good Reason” as used in the Grant Notice or in this Option
Agreement shall, in the case of any Participant who is party to an agreement
between the Participant and the Company that contains a definition of “Good
Reason”, mean and refer to the definition set forth in such agreement, and in
the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from Participant of written notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event
on the sixtieth (60th) day following the later of its occurrence or
Participant’s knowledge thereof, unless Participant has given the Company’s
written notice thereof prior to such date. Notwithstanding anything herein to
the contrary, for purposes of the last proviso of the immediately foregoing
sentence, a series of related events shall be deemed to have occurred on the
date upon which the last event in such series of related events has occurred.

7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the
Plan. Except as otherwise provided herein, no assignment or transfer of the
Options, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

9. Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 14(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences.

10. Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as



--------------------------------------------------------------------------------

reflected in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.

11. No Right to Continued Service. This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Company.

12. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

13. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

14. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) cancel the Options, or (ii)
require that the Participant forfeit any gain realized on the exercise of the
Options or the disposition of any shares of Common Stock received upon exercise
of the Options, and repay such gain to the Company. In addition, if the
Participant receives any amount in excess of what the Participant should have
received under the terms of this Option Agreement for any reason (including
without limitation by reason of a financial restatement, mistake in calculations
or other administrative error), then the Participant shall be required to repay
any such excess amount to the Company. Without limiting the foregoing, all
Options shall be subject to reduction, cancellation, forfeiture or recoupment to
the extent necessary to comply with applicable law.

15. Governing Law. This Option Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Option Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Option
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.

16. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.



--------------------------------------------------------------------------------

OPTION GRANT NOTICE

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

(Time-Based Vesting Incentive Stock Option Award)

US Foods Holding Corp. (the “Company”), pursuant to the 2016 US Foods Holding
Corp. Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Options (each Option representing the right to
purchase one share of Common Stock) set forth below, at an Exercise Price per
share as set forth below. The Options are subject to all of the terms and
conditions as set forth herein, in the Option Agreement (attached hereto or
previously provided to the Participant in connection with a prior grant), and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Grant Date]
Vesting Commencement Date:    [Insert Vesting Commencement Date] Number of
Options:    [Insert Number of Options] Exercise Price:    [Insert Exercise
Price] Option Period Expiration Date:    [Insert Expiration Date] Type of
Option:    Incentive Stock Option Vesting Schedule:   

Provided that the Participant has not undergone a Termination at the time of
each applicable vesting date (or event):

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the first
(1st) anniversary of the Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the second
(2nd) anniversary of the Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the third
(3rd) anniversary of the Vesting Commencement Date; and

 

•    The remaining unvested Options will vest and become exercisable on the
fourth (4th) anniversary of the Vesting Commencement Date;

 

provided, however, that the Options shall fully vest and become exercisable in
the following circumstances:

 

(i)     immediately prior to a Change in Control if the Options would not
otherwise be continued, converted, assumed, or replaced by the Company, a member
of the Company Group or a successor entity thereto, or such other treatment as
determined by the Committee; or



--------------------------------------------------------------------------------

  

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the eighteen
(18)-month period immediately following a Change in Control in which the Options
are continued, converted, assumed, or replaced by the Company, a member of the
Company Group or a successor entity thereto.

*            *             *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.

 

US FOODS HOLDING CORP.      PARTICIPANT1          By:      Title:     

 

 

1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.



--------------------------------------------------------------------------------

OPTION AGREEMENT

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the 2016 US Foods Holding Corp.
Omnibus Incentive Plan (the “Plan”), US Foods Holding Corp. (the “Company”) and
the Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice. It is intended that the Option evidenced by the Grant
Notice and herein will be an Incentive Stock Option. The Company may make one or
more additional grants of Options to the Participant under this Option Agreement
by providing the Participant with a new Grant Notice, which may also include any
terms and conditions differing from this Option Agreement to the extent provided
therein. The Company reserves all rights with respect to the granting of
additional Options hereunder and makes no implied promise to grant additional
Options.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Options shall vest as provided in the Grant Notice.

3. Exercise of Options Following Termination. The provisions of Section 7(c)(ii)
of the Plan are incorporated herein by reference and made a part hereof.

4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (a) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company Secretary; or (b) to a third-party plan administrator
as may be arranged for by the Company or the Committee from time to time for
purposes of the administration of outstanding Options under the Plan, in the
case of either (a) or (b), as communicated to the Participant by the Company
from time to time. Payment of the aggregate Exercise Price may be made using any
of the methods described in Section 7(d)(i) or (ii) of the Plan; provided, that
the Participant shall obtain written consent from the Committee prior to the use
of the method described in Section 7(d)(ii)(A) of the Plan.

5. Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.

6. Company; Participant; Good Reason.

(a) The term “Company” as used in this Option Agreement with reference to
employment shall include the Company and its Subsidiaries.



--------------------------------------------------------------------------------

(b) Whenever the word “Participant” is used in any provision of this Option
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Options may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.

(c) The term “Good Reason” as used in the Grant Notice or in this Option
Agreement shall, in the case of any Participant who is party to an agreement
between the Participant and the Company that contains a definition of “Good
Reason”, mean and refer to the definition set forth in such agreement, and in
the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from Participant of written notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event
on the sixtieth (60th) day following the later of its occurrence or
Participant’s knowledge thereof, unless Participant has given the Company’s
written notice thereof prior to such date. Notwithstanding anything herein to
the contrary, for purposes of the last proviso of the immediately foregoing
sentence, a series of related events shall be deemed to have occurred on the
date upon which the last event in such series of related events has occurred.

7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the
Plan. Except as otherwise provided herein, no assignment or transfer of the
Options, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

9. Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 14(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences.

10. Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company



--------------------------------------------------------------------------------

Secretary, and all notices or communications by the Company to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

11. No Right to Continued Service. This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Company.

12. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

13. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

14. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) cancel the Options, or (ii)
require that the Participant forfeit any gain realized on the exercise of the
Options or the disposition of any shares of Common Stock received upon exercise
of the Options, and repay such gain to the Company. In addition, if the
Participant receives any amount in excess of what the Participant should have
received under the terms of this Option Agreement for any reason (including
without limitation by reason of a financial restatement, mistake in calculations
or other administrative error), then the Participant shall be required to repay
any such excess amount to the Company. Without limiting the foregoing, all
Options shall be subject to reduction, cancellation, forfeiture or recoupment to
the extent necessary to comply with applicable law.

15. Incentive Stock Options. The Option granted hereby is intended to qualify as
an Incentive Stock Option. Notwithstanding the foregoing, the Option will not
qualify as an Incentive Stock Option, if, among other events, (a) the
Participant disposes of the shares of Common Stock acquired upon exercise of
this Option within two years from the Grant Date or one year after such shares
of Common Stock were acquired pursuant to exercise of this Option; (b) except in
the event of the Participant’s death or disability (as described in Section 3
above), the Participant is not employed by the Company at all times during the
period beginning on Grant Date and ending on the day that is three (3) months
before the date of exercise of any Option; or (c) to the extent the aggregate
Fair Market Value of the shares of Common Stock subject to an Incentive Stock
Options held by the Participant which become exercisable for the first time in
any calendar year (under all plans of the Company) exceeds $100,000. To the
extent that the Option does not qualify as an Incentive Stock Option, it shall
not affect the validity of such Option and shall constitute a separate
Nonqualified Stock Option. In the event that the Participant disposes of the
shares of Common Stock acquired upon exercise of this Option within two years
from the Grant Date or one year after such shares of Common Stock were acquired
pursuant to exercise of this Option, the Participant must deliver to the
Company, within seven (7) days following such disposition, a written notice
specifying the date on which such shares of Common Stock were disposed of, the
number of shares so disposed, and, if such disposition was by a sale or
exchange, the amount of consideration received.



--------------------------------------------------------------------------------

16. Governing Law. This Option Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Option Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Option
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.

17. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.



--------------------------------------------------------------------------------

OPTION GRANT NOTICE

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

(Performance Stock Option)

US Foods Holding Corp. (the “Company”), pursuant to the 2016 US Foods Holding
Corp. Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Options (each Option representing the right to
purchase one share of Common Stock) set forth below, at an Exercise Price per
share as set forth below. The Options are subject to all of the terms and
conditions as set forth herein, in the Option Agreement (attached hereto or
previously provided to the Participant in connection with a prior grant), and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Grant Date]
Vesting Commencement Date:    [Insert Vesting Commencement Date] Number of
Options:    [Insert Number of Options] Exercise Price:    [Insert Exercise
Price] Option Period Expiration Date:    [Insert Expiration Date] Type of
Option:    [Performance Non-qualified Stock Option Vesting Schedule:   

 

[Provided that the Participant has not undergone a Termination, the Options
shall vest based on the achievement of those certain performance goals set forth
in Exhibit A to the Option Agreement as determined as of the Performance
Measurement Date and in accordance with the following schedule:

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the first
(1st) anniversary of the Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the second
(2nd) anniversary of the Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the Options (rounded down to the nearest whole
share underlying such Option) will vest and become exercisable on the third
(3rd) anniversary of the Vesting Commencement Date; and

 

•    The remaining unvested Options will vest and become exercisable on the
fourth (4th) anniversary of the Vesting Commencement Date;

 

Provided, however, that if the performance goals are not achieved as of the
Performance Measurement Date, such Options shall be forfeited; further,
provided, however, that the Options shall fully vest and become exercisable in
the following circumstances:



--------------------------------------------------------------------------------

  

(i)     immediately prior to a Change in Control if the Options would not
otherwise be continued, converted, assumed, or replaced by the Company, a member
of the Company Group or a successor entity thereto, or such other treatment as
determined by the Committee; or

 

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the eighteen
(18)-month period immediately following a Change in Control in which the Options
are continued, converted, assumed, or replaced by the Company, a member of the
Company Group or a successor entity thereto.]

 

[Provided that the Participant has not undergone a Termination, the Options
shall vest in accordance with Exhibit A of the Option Agreement, provided,
however, that the Options shall fully vest and become exercisable in the
following circumstances:

 

(i)     immediately prior to a Change in Control if the Options would not
otherwise be continued, converted, assumed, or replaced by the Company, a member
of the Company Group or a successor entity thereto, or such other treatment as
determined by the Committee; or

 

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the eighteen
(18)-month period immediately following a Change in Control in which the Options
are continued, converted, assumed, or replaced by the Company, a member of the
Company Group or a successor entity thereto.]

*            *             *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.

 

US FOODS HOLDING CORP.       PARTICIPANT1

 

     

 

By:       Title:      

 

 

1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.



--------------------------------------------------------------------------------

OPTION AGREEMENT

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the 2016 US Foods Holding Corp.
Omnibus Incentive Plan (the “Plan”), US Foods Holding Corp. (the “Company”) and
the Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice. The Company may make one or more additional grants of
Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided
therein. The Company reserves all rights with respect to the granting of
additional Options hereunder and makes no implied promise to grant additional
Options.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Options shall vest as provided in the Grant Notice and Exhibit A.

3. Exercise of Options Following Termination. The provisions of Section 7(c)(ii)
of the Plan are incorporated herein by reference and made a part hereof.

4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (a) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company Secretary; or (b) to a third-party plan administrator
as may be arranged for by the Company or the Committee from time to time for
purposes of the administration of outstanding Options under the Plan, in the
case of either (a) or (b), as communicated to the Participant by the Company
from time to time. Payment of the aggregate Exercise Price may be made using any
of the methods described in Section 7(d)(i) or (ii) of the Plan; provided, that
the Participant shall obtain written consent from the Committee prior to the use
of the method described in Section 7(d)(ii)(A) of the Plan.

5. Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.

6. Company; Participant; Good Reason.

(a) The term “Company” as used in this Option Agreement with reference to
employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Option
Agreement under circumstances where the provision should logically be construed
to apply to



--------------------------------------------------------------------------------

the executors, the administrators, or the person or persons to whom the Options
may be transferred by will or by the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.

(c) The term “Good Reason” as used in the Grant Notice or in this Option
Agreement shall, in the case of any Participant who is party to an agreement
between the Participant and the Company that contains a definition of “Good
Reason”, mean and refer to the definition set forth in such agreement, and in
the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from Participant of written notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event
on the sixtieth (60th) day following the later of its occurrence or
Participant’s knowledge thereof, unless Participant has given the Company’s
written notice thereof prior to such date. Notwithstanding anything herein to
the contrary, for purposes of the last proviso of the immediately foregoing
sentence, a series of related events shall be deemed to have occurred on the
date upon which the last event in such series of related events has occurred.

7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the
Plan. Except as otherwise provided herein, no assignment or transfer of the
Options, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.

8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

9. Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 14(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences.

10. Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as



--------------------------------------------------------------------------------

reflected in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.

11. No Right to Continued Service. This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Company.

12. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

13. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

14. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) cancel the Options, or (ii)
require that the Participant forfeit any gain realized on the exercise of the
Options or the disposition of any shares of Common Stock received upon exercise
of the Options, and repay such gain to the Company. In addition, if the
Participant receives any amount in excess of what the Participant should have
received under the terms of this Option Agreement for any reason (including
without limitation by reason of a financial restatement, mistake in calculations
or other administrative error), then the Participant shall be required to repay
any such excess amount to the Company. Without limiting the foregoing, all
Options shall be subject to reduction, cancellation, forfeiture or recoupment to
the extent necessary to comply with applicable law.

15. Governing Law. This Option Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Option Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Option
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.

16. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.



--------------------------------------------------------------------------------

EXHIBIT A

[performance criteria to be described]



--------------------------------------------------------------------------------

RESTRICTED STOCK GRANT NOTICE UNDER THE 2016 US FOODS HOLDING CORP. OMNIBUS
INCENTIVE PLAN

(Time-Based Vesting Award)

US Foods Holding Corp. (the “Company”), pursuant to 2016 US Foods Holding Corp.
Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set forth
below the number of shares of Restricted Stock set forth below. The shares of
Restricted Stock are subject to all of the terms and conditions as set forth
herein, in the Restricted Stock Agreement (attached hereto or previously
provided to the Participant in connection with a prior grant), and in the Plan,
all of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

 

Participant:   

[Insert Participant Name]

Vesting Commencement Date:   

[Insert Grant Date]

Number of Shares of Restricted Stock:   

[Insert No. of Shares of Restricted Stock Granted]

Vesting Schedule:   

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event),

•Twenty-five percent (25%) of the shares of Restricted Stock (rounded down to
the nearest whole share) will vest on the first (1st) anniversary of the Vesting
Commencement Date;

•Twenty-five percent (25%) of the shares of Restricted Stock (rounded down to
the nearest whole share) will vest on the second (2nd) anniversary of the
Vesting Commencement Date;

•Twenty-five percent (25%) of the shares of Restricted Stock (rounded down to
the nearest whole share) will vest on the third (3rd) anniversary of the Vesting
Commencement Date; and

•The remaining unvested shares of Restricted Stock will vest on the fourth (4th)
anniversary of the Vesting Commencement Date;

provided, however, that the Restricted Stock shall fully vest and in the
following circumstances:

(i)immediately prior to a Change in Control if the Restricted Stock would not
otherwise be continued, converted, assumed, or replaced by the Company, a member
of the Company Group or a successor entity thereto, or such other treatment as
determined by the Committee; or

(ii)if the Participant undergoes a Termination by the Service Recipient without
Cause or by such Participant for Good Reason within the eighteen (18)-month
period immediately following a Change in Control in which the Restricted Stock
is continued, converted, assumed, or replaced by the Company, a member of the
Company Group or a successor entity thereto.

*                *                 *

 

54



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.

 

US FOODS HOLDING CORP.     PARTICIPANT  

 

     

 

By:     Title:    

 

55



--------------------------------------------------------------------------------

RESTRICTED STOCK GRANT NOTICE

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

(Time-Based Vesting Award)

US Foods Holding Corp. (the “Company”), pursuant to 2016 US Foods Holding Corp.
Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set forth
below the number of shares of Restricted Stock set forth below. The shares of
Restricted Stock are subject to all of the terms and conditions as set forth
herein, in the Restricted Stock Agreement (attached hereto or previously
provided to the Participant in connection with a prior grant), and in the Plan,
all of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Vesting Commencement Date:    [Insert
Grant Date] Number of Shares of Restricted Stock:    [Insert No. of Shares of
Restricted Stock Granted] Vesting Schedule:   

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event),

 

•    Twenty-five percent (25%) of the shares of Restricted Stock (rounded down
to the nearest whole share) will vest on the first (1st) anniversary of the
Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the shares of Restricted Stock (rounded down
to the nearest whole share) will vest on the second (2nd) anniversary of the
Vesting Commencement Date;

 

•    Twenty-five percent (25%) of the shares of Restricted Stock (rounded down
to the nearest whole share) will vest on the third (3rd) anniversary of the
Vesting Commencement Date; and

 

•    The remaining unvested shares of Restricted Stock will vest on the fourth
(4th) anniversary of the Vesting Commencement Date;

 

provided, however, that the Restricted Stock shall fully vest and in the
following circumstances:

 

(i)     immediately prior to a Change in Control if the Restricted Stock would
not otherwise be continued, converted, assumed, or replaced by the Company, a
member of the Company Group or a successor entity thereto, or such other
treatment as determined by the Committee; or

 

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the eighteen
(18)-month period immediately following a Change in Control in which the
Restricted Stock is continued, converted, assumed, or replaced by the Company, a
member of the Company Group or a successor entity thereto.

*    *    *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.

 

US FOODS HOLDING CORP.    PARTICIPANT

 

  

 

By:    Title:   



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the 2016
US Foods Holding Corp. Omnibus Incentive Plan (the “Plan”), US Foods Holding
Corp. (the “Company”) and the Participant agree as follows. Capitalized terms
not otherwise defined herein shall have the same meaning as set forth in the
Plan.

1. Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice. The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided
therein. The Company reserves all rights with respect to the granting of
additional shares of Restricted Stock hereunder and makes no implied promise to
grant additional shares of Restricted Stock.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice. With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock. The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

5. Company; Participant; Good Reason.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

(c) The term “Good Reason” as used in the Grant Notice or in this Restricted
Stock Agreement shall, in the case of any Participant who is party to an
agreement between the Participant and the Company that contains a definition of
“Good Reason”, mean and refer to the definition set forth in such agreement, and
in the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from Participant of written notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event



--------------------------------------------------------------------------------

on the sixtieth (60th) day following the later of its occurrence or
Participant’s knowledge thereof, unless Participant has given the Company’s
written notice thereof prior to such date. Notwithstanding anything herein to
the contrary, for purposes of the last proviso of the immediately foregoing
sentence, a series of related events shall be deemed to have occurred on the
date upon which the last event in such series of related events has occurred.

6. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend; Dividends. The provisions of Sections 9(b) and
9(e) of the Plan are incorporated herein by reference and made a part hereof;
provided that any cash or in-kind dividends paid with respect to the shares of
Restricted Stock which have not, prior to the record date of the dividend,
become vested shall be withheld by the Company without interest and shall be
paid to the Participant only when, and if, such shares of Restricted Stock shall
become vested pursuant to the Grant Notice and Section 2 of this Restricted
Stock Agreement.

8. Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 14(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences.

9. Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service. This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such

 

59



--------------------------------------------------------------------------------

waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Committee. No waiver by either of the parties hereto of their
rights hereunder shall be deemed to constitute a waiver with respect to any
subsequent occurrences or transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.

13. Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

60



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

(Time-Based Vesting Award)

US Foods Holding Corp. (the “Company”), pursuant to the 2016 US Foods Holding
Corp. Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Restricted Stock Unit Agreement (attached hereto or previously provided
to the Participant in connection with a prior grant), and in the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Vesting Commencement Date:    [Insert
Grant Date] Number of Restricted Stock Units:    [Insert No. of Restricted Stock
Units Granted] Vesting Schedule:   

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event),

 

•    Twenty-five percent (25%) of the Restricted Stock Units (rounded down to
the nearest whole unit) will vest on the first (1st) anniversary of the Vesting
Commencement Date;

 

•    Twenty-five percent (25%) of the Restricted Stock Units (rounded down to
the nearest whole unit) will vest on the second (2nd) anniversary of the Vesting
Commencement Date;

 

•    Twenty-five percent (25%) of the Restricted Stock Units (rounded down to
the nearest whole unit) will vest on the third (3rd) anniversary of the Vesting
Commencement Date; and

 

•    The remaining unvested Restricted Stock Units will vest on the fourth (4th)
anniversary of the Vesting Commencement Date;

 

provided, however, that the Restricted Stock Units shall fully vest and in the
following circumstances:

 

(i)     immediately prior to a Change in Control if the Restricted Stock Units
would not otherwise be continued, converted, assumed, or replaced by the
Company, a member of the Company Group or a successor entity thereto, or such
other treatment as determined by the Committee; or

 

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the eighteen
(18)-month period immediately following a Change in Control in which the
Restricted Stock Units are continued, converted, assumed, or replaced by the
Company, a member of the Company Group or a successor entity thereto.

*    *    *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

US FOODS HOLDING CORP.       PARTICIPANT

 

     

 

By:       Title:      

 

62



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock
Agreement”) and the 2016 US Foods Holding Corp. Omnibus Incentive Plan (the
“Plan”), US Foods Holding Corp. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice. The Company may
make one or more additional grants of Restricted Stock Units to the Participant
under this Restricted Stock Unit Agreement by providing the Participant with a
new Grant Notice, which may also include any terms and conditions differing from
this Restricted Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Restricted Stock
Units hereunder and makes no implied promise to grant additional Restricted
Stock Units.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest and the restrictions on such Restricted Stock
Units shall lapse as provided in the Grant Notice. With respect to any
Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.

3. Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Restricted Stock Units Upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

5. Company; Participant; Good Reason.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Unit Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

(c) The term “Good Reason” as used in the Grant Notice or in this Restricted
Stock Unit Agreement shall, in the case of any Participant who is party to an
agreement between the Participant and the Company that contains a definition of
“Good Reason”, mean and refer to the definition set forth in such agreement, and
in the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from Participant of written notice of the event which



--------------------------------------------------------------------------------

constitutes Good Reason; provided, further, that “Good Reason” shall cease to
exist for an event on the sixtieth (60th) day following the later of its
occurrence or Participant’s knowledge thereof, unless Participant has given the
Company’s written notice thereof prior to such date. Notwithstanding anything
herein to the contrary, for purposes of the last proviso of the immediately
foregoing sentence, a series of related events shall be deemed to have occurred
on the date upon which the last event in such series of related events has
occurred.

6. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the shares of Restricted Stock shall terminate and become
of no further effect.

7. Dividend Equivalent Payments. The Participant shall be eligible to receive
dividend equivalents pursuant to the provisions of Sections 9(d)(ii) and 14(c)
of the Plan.

8. Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 14(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences. If the Award is paid in cash, the Participant shall satisfy such
Participant’s withholding liability referred to Section 14(d)(i) of the Plan by
any one or combination of the following methods: (i) by paying such amount in
cash or check; (ii) by reducing the amount of any cash otherwise payable to the
Participant with respect to the Restricted Stock Units; (iii) by deducting such
amount out of any other compensation otherwise payable to the Participant;
and/or (iv) by surrendering shares of Common Stock of the Company which (a) in
the case of shares initially acquired from the Company (upon exercise of an
Option or otherwise), have been owned by the Grantee for such period (if any) as
may be required to avoid a charge to the Company’s earnings, and (b) have a Fair
Market Value on the date of surrender equal to the amount required to be
withheld.

9. Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.



--------------------------------------------------------------------------------

11. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.

14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

(Performance-Based Restricted Stock Unit Award)

US Foods Holding Corp. (the “Company”), pursuant to the 2016 US Foods Holding
Corp. Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Restricted Stock Unit Agreement (attached hereto or previously provided
to the Participant in connection with a prior grant), and in the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Vesting Commencement Date:    [Insert
Grant Date] Number of Restricted Stock Units:    [Insert No. of Restricted Stock
Units Granted] Vesting Schedule:   

Provided the Participant has not undergone a Termination, the Restricted Stock
Units shall vest based on the achievement of those certain performance goals set
forth in Exhibit A to the Restricted Stock Unit Agreement as determined as of
the Performance Measurement Date and in accordance with the following schedule:

 

•    Twenty-five percent (25%) of the Restricted Stock Units (rounded down to
the nearest whole unit) will vest on the first (1st) anniversary of the Vesting
Commencement Date;

 

•    Twenty-five percent (25%) of the Restricted Stock Units (rounded down to
the nearest whole unit) will vest on the second (2nd) anniversary of the Vesting
Commencement Date;

 

•    Twenty-five percent (25%) of the Restricted Stock Units (rounded down to
the nearest whole unit) will vest on the third (3rd) anniversary of the Vesting
Commencement Date; and

 

•    The remaining unvested Restricted Stock Units will vest on the fourth (4th)
anniversary of the Vesting Commencement Date;

 

Provided, however, that if the performance goals are not achieved as of the
Performance Measurement Date, such Restricted Stock Units shall be forfeited;
further, provided, however, that the Restricted Stock Units shall fully vest and
in the following circumstances:

 

(i)     immediately prior to a Change in Control if the Restricted Stock Units
would not otherwise be continued, converted, assumed, or replaced by the
Company, a member of the Company Group or a successor entity thereto, or such
other treatment as determined by the Committee; or



--------------------------------------------------------------------------------

  

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the eighteen
(18)-month period immediately following a Change in Control in which the
Restricted Stock Units are continued, converted, assumed, or replaced by the
Company, a member of the Company Group or a successor entity thereto.

 

[Provided that the Participant has not undergone a Termination, the Restricted
Stock Units shall vest in accordance with Exhibit A of the Restricted Stock Unit
Agreement, provided, however, that the Restricted Stock Units shall fully vest
and become exercisable in the following circumstances:

 

(i)     immediately prior to a Change in Control if the Restricted Stock Units
would not otherwise be continued, converted, assumed, or replaced by the
Company, a member of the Company Group or a successor entity thereto, or such
other treatment as determined by the Committee; or

 

(ii)    if the Participant undergoes a Termination by the Service Recipient
without Cause or by such Participant for Good Reason within the [eighteen
(18)-month] period immediately following a Change in Control in which the
Restricted Stock Units are continued, converted, assumed, or replaced by the
Company, a member of the Company Group or a successor entity thereto.]

*            *             *

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

US FOODS HOLDING CORP.      PARTICIPANT          By:      Title:     



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

2016 US FOODS HOLDING CORP. OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock
Agreement”) and the 2016 US Foods Holding Corp. Omnibus Incentive Plan (the
“Plan”), US Foods Holding Corp. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice. The Company may
make one or more additional grants of Restricted Stock Units to the Participant
under this Restricted Stock Unit Agreement by providing the Participant with a
new Grant Notice, which may also include any terms and conditions differing from
this Restricted Stock Unit Agreement to the extent provided therein. The Company
reserves all rights with respect to the granting of additional Restricted Stock
Units hereunder and makes no implied promise to grant additional Restricted
Stock Units.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest and the restrictions on such Restricted Stock
Units shall lapse as provided in the Grant Notice and Exhibit A. With respect to
any Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.

3. Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Restricted Stock Units Upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

5. Company; Participant; Good Reason.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Unit Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

(c) The term “Good Reason” as used in the Grant Notice or in this Restricted
Stock Unit Agreement shall, in the case of any Participant who is party to an
agreement between the Participant and the Company that contains a definition of
“Good Reason”, mean and refer to the definition set forth in such agreement, and
in the case of any other Participant, “Good Reason” shall mean: (A) a material
diminution in Participant’s base salary or annual bonus opportunity; (B) any
material diminution in Participant’s authority, duties or responsibilities; or
(C) the relocation of Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from Participant of written notice of the event which



--------------------------------------------------------------------------------

constitutes Good Reason; provided, further, that “Good Reason” shall cease to
exist for an event on the sixtieth (60th) day following the later of its
occurrence or Participant’s knowledge thereof, unless Participant has given the
Company’s written notice thereof prior to such date. Notwithstanding anything
herein to the contrary, for purposes of the last proviso of the immediately
foregoing sentence, a series of related events shall be deemed to have occurred
on the date upon which the last event in such series of related events has
occurred.

6. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the shares of Restricted Stock shall terminate and become
of no further effect.

7. Dividend Equivalent Payments. The Participant shall be eligible to receive
dividend equivalents pursuant to the provisions of Sections 9(d)(ii) and 14(c)
of the Plan.

8. Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 14(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences. If the Award is paid in cash, the Participant shall satisfy such
Participant’s withholding liability referred to Section 14(d)(i) of the Plan by
any one or combination of the following methods: (i) by paying such amount in
cash or check; (ii) by reducing the amount of any cash otherwise payable to the
Participant with respect to the Restricted Stock Units; (iii) by deducting such
amount out of any other compensation otherwise payable to the Participant;
and/or (iv) by surrendering shares of Common Stock of the Company which (a) in
the case of shares initially acquired from the Company (upon exercise of an
Option or otherwise), have been owned by the Grantee for such period (if any) as
may be required to avoid a charge to the Company’s earnings, and (b) have a Fair
Market Value on the date of surrender equal to the amount required to be
withheld.

9. Notice. Every notice or other communication relating to this Restricted Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service. This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.



--------------------------------------------------------------------------------

11. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Governing Law. This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.

14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.



--------------------------------------------------------------------------------

EXHIBIT A

[performance criteria to be provided]